Order entered October 4, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00749-CV

                     WAL-MART STORES TEXAS, LLC, Appellant

                                            V.

                                DAWN BISHOP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00763

                                        ORDER
       We GRANT appellant’s September 30, 2016 unopposed second motion for extension of

time to file appellant’s brief. We ORDER the brief be filed no later than October 31, 2016.

Absent extraordinary circumstances, the Court will not grant any further extensions on

appellant’s brief.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE